Citation Nr: 1726924	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for Fuchs endothelial dystrophy.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease with herniated nucleus pulposus and history of ankylosing spondylitis.

4.  Entitlement to a compensable rating for bilateral iritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in pertinent part, denied entitlement to service connection for Fuchs syndrome with macular pucking and for bilateral plantar fasciitis, and which continued previously assigned 20 percent and noncompensable disability ratings for a low back disability and bilateral iritis, respectively.  Jurisdiction appears to have been recently transferred to the Los Angeles RO.

In November 2016, the Board also remanded to the AOJ the issues of service connection for plantar fasciitis and increased ratings for a low back disability and bilateral iritis.  After completing the requested development, the AOJ also continued to deny those issues in the December 2016 SSOC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent for lumbosacral degenerative disc disease with herniated nucleus pulposus and history of ankylosing spondylitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2016, the Board issued a decision on the appeal of the AOJ's denial of service connection for Fuchs endothelial dystrophy; the Board decision granted service connection for Fuchs endothelial dystrophy and mailed the decision to the Veteran with a copy to his representative.

2.  The Veteran's current right and left foot plantar fasciitis had onset during his active service.

3.  The Veteran's bilateral iritis disability has been manifested by best corrected distant vision of 20/40 or better (at worst) in each eye with cloudiness, glare, floaters, and flashes, and without any incapacitating episodes, impairment of visual fields, or impairment of muscle function.


CONCLUSIONS OF LAW

1.  The Board's November 2016 decision, granting service connection for Fuch's endothelial dystrophy is final.  38 U.S.C.A. § 7104(a) (West 2014).

2.  The criteria for service connection for right and left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a compensable disability rating for bilateral iritis have not been met or more nearly approximated for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code 6000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Fuch's endothelial dystrophy

In a November 2016 decision, the Board granted entitlement to service connection for Fuchs endothelial dystrophy.  Although the Board granted the benefit sought, the agency of original jurisdiction (AOJ) has apparently refused to implement the Board's Order, as reflected by a December 2016 supplemental statement of the case (SSOC).  Instead, the Appeals Management Center (AMC) continued to deny the claim of entitlement to service connection for Fuchs endothelial dystrophy in the SSOC and returned that issue to the Board.  In correspondence received in January 2017, the Veteran cited the November 2016 Board decision granting service connection for Fuchs endothelial dystrophy and the December 2016 [SSOC] denying the claim, expressing confusion about the inconsistent conclusions.

Federal law provides that the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under section 511(a) is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a).  Final decisions on such appeals shall be made by the Board.  Id.

As the Board previously reviewed the appeal of the issue of entitlement to service connection for Fuchs endothelial dystrophy and granted the benefit sought (service connection), the AOJ must implement that decision and assign an initial disabilty rating and effective date.  


II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided herein, to include substantial compliance with the November 2016 Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment and personnel records, private treatment records, and lay statements are associated with the claims file.  VA provided relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


III.  Service Connection Claim

The Veteran contends that he has a current bilateral plantar fasciitis disability that began during military service.  Specifically, he asserts that over 20 years of running to maintain his fitness during his Air Force service resulted in bilateral plantar fasciitis, which continued to the present time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's service treatment records reflect that his feet were normal on clinical examination in July 1962 and May 1968.  In corresponding reports of medical history, he denied currently or ever having foot trouble.  Subsequently, the Veteran reported a three to four week history of right Achilles tendon pain in July 1988; the assessment was tenosynovitis.  In September 1988, the assessment following evaluation in the orthopedic clinic was right Achilles tendinosis.  

In December 1990, the Veteran described a six-month history of left heel pain that had recently increased.  He reported that it hurt to walk and he ran a lot.  The assessment was left heel pain.  In January 1991, he presented to the podiatry clinic for evaluation and reported running approximately 50 miles per week.  Objective findings included left heel spur seen on x-ray examination and tenderness under the medial tubercle of his left heel.  The assessment was plantar fasciitis or heel spur.  During a follow-up visit a few days later, the Veteran stated that he could hardly stand on his left heel the day after any running.  Subsequent records in February and August 1991 document additional reports of left foot pain, which was attributed to plantar fasciitis.  

Post-service private treatment records are silent for complaints, diagnosis, or treatment for foot problems.  During May 1992 and August 2009 VA examinations related to other claims, the Veteran's gait was documented as normal.   

A November 2016 VA examination report reflects the Veteran's report of having intermittent episodes of bilateral foot pain while in service and persistent bilateral foot pain at present, which was most prominent in the morning.  He indicated that orthotics provided some relief and he was unable to walk long distances without them.  Following a review of the electronic claims file and physical examination, the diagnosis was mild plantar fasciitis of the right and left foot.  

The examiner opined that it was less likely as not that the Veteran's current bilateral plantar fasciitis was related to service, to include findings of heel spurs and plantar fascia problems noted in 1991 service treatment records.  In support of his conclusion, the examiner acknowledged that the Veteran consulted medical personnel "multiple times for foot pain while in service."  However, there was "no objective evidence that the bilateral feet [sic] pain persisted upon initial diagnosis."  The examiner indicated he had consulted current peer-reviewed medical literature and elaborated that "[c]ommon causes of plantar fasciitis include repetitive activities, poorly fitted footwear, and the natural process of aging."     

Having considered the medical and lay evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for right and left foot plantar fasciitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

The Board emphasizes that the Veteran is competent to report symptoms such as foot pain and a continuity of such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a lay witness may testify as to his or her observations of the features or symptoms that a claimant exhibited) (internal citation omitted).  Based on the evidence of record, including the Veteran's competent and credible reports that he maintained his fitness during military service by running, the Board finds that a sufficient nexus has been established between the Veteran's current right and left foot plantar fasciitis and symptoms of foot pain that manifested during military service contemporaneously with his running activity.

The Board acknowledges the unfavorable opinion by the November 2016 VA examiner.  However, while the examiner indicated he reviewed the electronic claims file and the examination report appears to reflect such review, the examiner neglected to consider the Veteran's documented history of running approximately 50 miles per week contemporaneously with this complaints of foot pain and the fact that he aged more than 28 years during his active duty Air Force career.  Notably, the examiner cited common causes of plantar fasciitis to include repetitive activity and the natural aging process.  In this case, because a repetitive activity involving 50 miles of direct impact to the feet each week is confirmed by the Veteran's service treatment records, in addition to the Veteran aging to 50 years by the time of his military retirement, the Board finds the November 2016 VA examiner's rationale for finding the current plantar fasciitis disability unrelated to the Veteran's military service, in fact, tends to support the Veteran's claim.  

In summary, the Board finds the evidence is approximately evenly balanced as to whether the Veteran's current plantar fasciitis manifested in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right and left foot plantar fasciitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


IV.  Increased Rating Claim

The Veteran contends that a compensable disability rating is warranted for his bilateral iritis disability.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Since service connection was established effective January 1, 1992, the Veteran's bilateral iritis has been rated noncompensably disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6003 (2008).  The applicable rating criteria for eye disabilities, previously found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008).  As a result, iritis is now evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6000, based on either visual impairment or on incapacitating episodes, whichever results in a higher evaluation.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Unless medically contraindicated, the fundus must be examined with the claimant's pupils dilated.  Id. § 4.75(b).  

The evidence of record, including VA examination reports dated in August 2009 and November 2016, reflect that the Veteran does not have a visual field or muscle function defect.  Therefore, ratings that may be assigned based on impairment of visual fields or muscle function are inapplicable in this case.  38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.

Evaluations for defective vision range from noncompensable to 100 percent based on impairment of central visual acuity or anatomical loss of one eye or both eyes under the provisions of Diagnostic Codes 6061 to 6066.  38 C.F.R. § 4.79.  Visual acuity is generally evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).  However, examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision.  Id. § 4.76(a).

Under Diagnostic Code 6066, when both eyes are service connected, a noncompensable rating is assigned for impairment of central visual acuity of 20/40 or better in each eye.  38 C.F.R. § 4.79.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) vision in both eyes is 20/50; (3) vision in one eye is 20/70 and vision in the other eye is 20/40; or (4) vision in one eye is 20/100 and vision in the other eye is 20/40.  Id.  Higher ratings are available for more severe loss of central visual acuity.  Id. 

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2016).  Iritis with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrants a 10 percent rating.  38 C.F.R. § 4.79, Diagnostic Code 6000.  Higher ratings are warranted for incapacitating episodes of longer duration.  Id.

For clarity, the Board notes that iritis is defined as "inflammation of the iris, usually marked by pain, congestion in the ciliary region, photophobia, contraction of the pupil, and discoloration of the iris."  Dorland's Illustrated Medical Dictionary 960 (32 ed. 2012).

Turning to the evidence, a June 2008 treatment record from a private ophthalmologist, M. Mannis, M.D., reflects the Veteran's complaints of decreased vision and glare in each eye with a history of HLA-B27 iritis with scarring and macular puckering in the right eye; numerous episodes of uveitis in both eyes, monocular, alternating; diagnosis with Fuchs dystrophy in each eye in the last few years; chronic eye floaters; and some symptoms of dryness in each eye.  He indicated he had plugs placed approximately one year earlier.  Best corrected distant vision was reported as 20/20 in the right eye and 20/20 -1 in the left eye; fundus examination was reported as normal in each eye.  The impression was Fuchs dystrophy each eye, non-visually significant; pseudophakia each eye; history of quiet, HLA-B27-related iritis, each eye; and dry-eye status post bilateral lower lid plugs, stable.

An August 2008 treatment note from R. Wendel, M.D., a private retinal specialist, reflects the Veteran's report of no changes in vision since his appointment in February 2008.   

A December 2008 follow-up note from Dr. Mannis documents the Veteran's continued complaints of glare in both eyes with near and distance vision, worse in the morning with improvement during the day.  On examination, best corrected distant vision was 20/20 -1 in each eye.  In March 2009, the Veteran reported his vision seemed stable and he denied eye pain.  On examination, best corrected vision was 20/20 -1 in the right eye and 20/25 in the left eye.  Subsequent records document similar objective findings with reported best corrected vision of 20/25 in the right eye and 20/20 -2 in the left eye (at worst) and "slightly progressed Fuchs dystrophy" manifested by cloudiness in each eye. 

During an August 2009 VA examination, the Veteran described the course of his iritis as stable since onset with current symptoms involving mild pain around the eyes like a headache lasting a few hours and occurring every few days; constant glare and blurred vision of both eyes, as if looking through a mist or fog, which had become progressively worse over the last several years, especially over the last year; constant floaters; and lightning flashes in both eyes (but not at the same time) occurring every two to three months.  In addition, he reported left eye dryness, relieved by artificial tears twice per day.  He denied current treatment for iritis, but indicated he was being treated with oral anti-inflammatory medication for ankylosing spondylitis.  He denied any history of incapacitating episodes due to eye disease and identified having eye surgery only for cataracts in both eyes.  He also reported he had retired from employment.  (Other VA examination reports related to other claims document his reports of retiring in 2006 from his post-service career as a vice president of space operations at a private company).  

Objectively, uncorrected near vision was 20/100- in the right eye and 20/70- in the left eye; uncorrected distant vision was 20/25 -2 in the right eye and 20/60 in the left eye.  Corrected near vision was 20/25 in the right eye and 20/40 -2 in the left eye; corrected distant vision was 20/20 in the right eye and 20/25 -2 in the left eye.  Funduscopic examination was reported as normal for each eye.  Other examination findings included abnormal slit lamp examination manifested by mild to moderate endothelial guttata in each cornea and intraocular lens replacement (implant) in each eye. 

The examining optometrist commented that the Veteran had not had episodes of iritis for the last five to six years, most likely due to the anti-inflammatory medication he was taking for ankylosing spondylitis.  Instead, the examiner remarked that the majority of the Veteran's symptomatology seemed to be a result of his Fuchs endothelial dystrophy.    

A February 2013 operation report from M. Mannis, M.D., reflects that the Veteran underwent a right eye cornea transplant for Fuchs corneal endothelial dystrophy.  During a March 2013 follow-up visit, the Veteran reported improved vision and stated he was doing well.  The impression was status post [right eye surgery] for Fuchs endothelial dystrophy; compact graft, no signs of rejection, excellent vision.  Best corrected vision acuity was reported as 20/20 in each eye.

The Veteran was again afforded a VA examination in November 2016.  He described having had 15 to 20 episodes of recurrent iritis due to HLA-B27 factor related to ankylosing spondylitis with the last episode of acute iritis occurring six to eight years earlier (2008).  He reported having a right eye corneal transplant, which led to clearer vision.  He endorsed current eye symptoms of variable vision with decreased visual acuity, left worse than right; poor night vision; halos and glare; and intermittent flashes and floaters.  He denied any current eye pain or other issues, including any incapacitating episodes.  

On examination, uncorrected near vision was reported as 20/200 in each eye, corrected to 20/40 in the right eye and 20/50 in the left eye; uncorrected distant vision was 20/40 or better in the right eye and 20/100 in the left eye, corrected to 20/40 or better in each eye.  Other findings included no evidence of anatomical loss, light perception only, extremely poor vision, or blindness of either eye; no corneal irregularity resulting in severe irregular astigmatism; no diplopia (double vision); normal fundus bilaterally; and no visual field defect.

The examiner detailed that active iritis can decrease vision, cause severe discomfort, and requires treatment.  The examiner explained that although there was a long-standing, documented history of recurrent bilateral iritis associated with service-connected ankylosing spondylitis, the Veteran did not currently have any active iritis occurring in either eye.  The examiner also commented that the likelihood for recurrence of iritis diminishes in frequency with age.  Although iritis was not demonstrated on examination, the examiner remarked that the current complaints of glare issues and variable vision and comfort were attributable to the Veteran's Fuchs corneal dystrophy.  (As noted above, a November 2016 Board decision granted entitlement to service connection for Fuchs endothelial dystrophy).  The examiner indicated that the diagnosed dry eye syndrome was a common condition among the elderly, which could cause symptoms of ocular discomfort, fluctuating vision, halos, and poor acuity, and was most likely not caused by military service.

Based on the foregoing medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against assignment of a compensable disability rating for bilateral iritis at any point pertinent to the claim on appeal, to include the one year look-back period prior to the April 2009 date of receipt of the Veteran's increased rating claim.  See 38 C.F.R. § 3.400(o)(2) (2016).  Throughout the appeal period, the Veteran's service-connected bilateral iritis has been manifested by best corrected distant vision of 20/40 in each eye (at worst) with cloudiness, glare, floaters, and flashes, and without any incapacitating episodes, impairment of visual fields, or impairment of muscle function.  These findings are consistent with the noncompensable disability rating currently assigned.  

A higher, 10 percent rating is not warranted because the medical evidence of record does not reflect best corrected distant vision worse than 20/40 in either eye, any incapacitating episodes due to iritis, or any visual impairment resulting from impaired visual fields or muscle function.  Therefore, a compensable rating for the Veteran's service-connected bilateral iritis is not warranted on any basis.

In sum, the Board finds the Veteran's bilateral iritis disability has been properly rated as noncompensably disabling since his April 2009 claim for increase was received based on best corrected distant vision of 20/40 or better in each eye throughout the appeal period.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2008), but concludes they are not warranted because the evidence of record does not support a higher rating for bilateral iritis at any time during the appeal period.  Therefore, the assigned noncompensable rating for the Veteran's bilateral iritis disability is proper throughout the appeal period and a higher rating is not warranted.

The Board also notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, to include the propriety of an extraschedular rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Finally, entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the record.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral iritis disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The AOJ is to implement the Board's November 2016 grant of service connection for Fuch's endothelial dystrophy, assign an initial disability rating and effective date, and provide the Veteran and his representative notice of such decision and of the Veteran's procedural and appellate rights.  

Entitlement to service connection for right and left foot plantar fasciitis is granted.

Entitlement to a compensable rating for bilateral iritis is denied.


REMAND

The Veteran's degenerative disc disease of L5-S1 with superimposed right posterior paramedian herniated nucleus pulposus and ankylosing spondylitis by history is rated 20 percent disabling.  The Veteran asserts that a higher rating is warranted.

In connection with his April 2009 claim for an increased disability rating, the Veteran was afforded VA spine examinations in August 2009 and November 2016.  Following the latter VA examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint where applicable.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Prior to arranging another VA spine examination, the AOJ should obtain and associate with the claims file any VA treatment records dating since April 2008.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  The AOJ should also give the Veteran another opportunity to submit any private treatment records pertinent to his claim for a higher rating for his low back disability, including any records from Mountain View Rehabilitation dating since July 2016.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file the following records:

a) Any VA treatment records dating since April 2008; and 
b) Any private treatment records pertinent to evaluation or treatment for a low back disability, including any records from Mountain View Rehabilitation dating since July 2016.

2.  After completing the above development, arrange for a VA examination by an appropriate medical professional to evaluate nature and severity of the Veteran's degenerative disc disease of L5-S1 with superimposed right posterior paramedian herniated nucleus pulposus and ankylosing spondylitis by history.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the thoracolumbar spine should be reported in detail. 

The examiner should report the ranges of motion for the thoracolumbar spine.  Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  If the benefit sought on appeal is not granted in full, issue an SSOC to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


